Cole, J.
It appears to us that many of the questions discussed by the counsel by the defendant in error are not fairly before us on this appeal, and therefore need not be considered. On a reference to the record, it will be seen that the ordinance offered in evidence was objected to on the ground that the common council had no power to pass it, and that the ordinance was unreasonable, and in restraint of trade, and void. The municipal court excluded the ordinance, and directed the complaint to be dismissed.
The ordinance is one entitled an ordinance “ to establish a city slaughter house, and to regulate the management of slaughtering houses and packing houses in the city of Milwaukee, and to prohibit the sale of diseased meat in said city.” The various sections of the ordinance relate to these subjects mentioned in the title, and contain several provisions intended to secure their due observance. Therefore the single question before us is, Had the common council power to pass an ordinance of this character for the location and management of slaughter houses within the city limits? We think it had. Section 3, chap. 4 of the charter declares, that in addition, to the power therein vested in the common council, it shall “have full power and authority to make, enact, ordain, establish, publish, enforce, alter, modify, amend and repeal all such ordinances, rules and by-laws for the government and good order of the city, for the suppression of vice, for the prevention of crime and for the benefit of the trade, commerce and health thereof, as they shall deem expedient;” providing that such ordinances and by-laws are not repugnant to the constitution and laws of the United States or of .this state. And by the first subdivision of this section, special power was conferred *246on tbe common council, among other things, “ to provide for the abatement and removal of all nuisances under the ordinances or at common law and by the fifth subdivision, “to direct the location and management of slaughter houses and markets.” These provisions of the charter give the common council ample authority to establish city slaughter houses and regulate the management of the same. It is a very salutary power to confer upon the municipal authorities, and if wisely and properly exercised will contribute greatly to the due preservation of the lives and health of the citizens. Nothing is more common than such sanitary regulations, and it is too obvious to need remark that such regulations are of vital importance in the preservation of the public health and good government of large cities.
It is conceded in argument by the counsel for the defendant, that the charter gives the common council authority to select any part of the city large enough to accommodate all the butchers, and that it might make all proper and reasonable sanitary rules for the management of slaughter houses after located ; but it is said the common council cannot select a spot so small as to deprive a part of the butchers of a chance for a slaughter house, nor prohibit the slaughtering of cattle in places already established. Whether the common council could prohibit slaughter houses altogether within the city limits, is not a question now before us. No such object is aimed at by the ordinance. The ordinance merely prescribes the place where, and the manner in which, the slaughtering must be done; and we cannot assume that the place is too limited to accommodate all the butchers of the city. The place selected is within the city limits; and, in the absence of all proof to the contrary, we must presume that the placéis a suitable one, affording reasonable facilities for doing all the butchering required to be done. At all events, it seems impossible to say upon the face of the ordinance, that it is unreasonable, or re*247strains in an undue degree a kind of business which, unless properly regulated, may produce most injurious effects upon the public health.
By the Court. — The judgment of the municipal court is reversed, and the cause remanded for further proceedings according to law.